 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    DERRIC MEREDITH RICK GENE                        Case No.: 1:20-cv-00153-JLT (HC)
      STITT,
11                                                     ORDER DENYING MOTION FOR
                         Petitioner,                   APPOINTMENT OF COUNSEL
12
             v.                                        (Doc. 3)
13
      M. SPEARMAN, Warden,
14
                         Respondent.
15

16          Petitioner has requested the appointment of counsel. There currently exists no absolute
17   right to appointment of counsel in habeas proceedings. See, e.g., Anderson v. Heinze, 258 F.2d
18   479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984). However, Title
19   18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the case if "the
20   interests of justice so require." See Rule 8(c), Rules Governing Section 2254 Cases. In the

21   present case, the Court does not find that the interests of justice require the appointment of

22   counsel at the present time. Accordingly, Petitioner's request for appointment of counsel is

23   DENIED.

24
     IT IS SO ORDERED.
25

26      Dated:     January 30, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27
28
